DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 7, 2018, January 22, 2019 and January 25, 2019 have been considered by the Examiner and made of record in the application file.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor control unit,” “data processing unit,” and “output control unit,” in claims 1, 4-14, 16-18 and 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se “A program causing a computer…”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezra et al. (US 2014/0323162 A1).
Consider claims 1, 19 and 20, Ezra et al. show and disclose an information processing device {an information processing method; a program causing a computer to function as an information processing device} comprising: a sensor control unit configured to acquire inertial sensor data detected by an inertial sensor and distance measuring sensor data detected by a distance measuring sensor; and a data processing unit configured to estimate a relative position on a basis of the inertial sensor data and the distance measuring sensor data (determine a relative location between at least two of the two or more mobile devices according to position data; use the position data obtained from a magnetometer, accelerometer, gyroscope or the like; the position data of a mobile device of the two or more mobile device comprises a physical orientation value and a magnetic azimuth value of the mobile device; in cases where the location of the mobile device 100 is dynamic, the relative location is the location of the mobile device 100 relative to other mobile devices with respect to the movement and distance of the mobile device 100 from the other mobile devices [paragraphs 29, 31, 39, 49, 52]).
claim 2, Ezra et al. show and disclose the claimed invention as applied to claim 1 above, and in addition, Ezra et al. further disclose wherein the inertial sensor and the distance measuring sensor are included in a terminal (position data obtained from a magnetometer, accelerometer, gyroscope or the like; Each mobile device determines the distance from mobile device 1 710 and broadcasts the distance back to the other mobile devices dynamically connected [paragraphs 29, 49-52]), and the data processing unit calculates a position of the terminal at each of a plurality of measurement times on a basis of the inertial sensor data, calculates a distance between the terminal and a searching target at each of the plurality of measurement times on a basis of the distance measuring sensor data, and estimates a relative position of the searching target based on the position of the terminal, on a basis of the position of the terminal and the distance (When the second mobile device moves the second mobile device transmits a message received by the mobile device 100 informing of the movement and of the movement direction; the mobile device 100 broadcasting a second signal to the second mobile device; determining a new distance; mobile device 100 receives from the second mobile device a second time-mark, at which the second mobile device received the second signal; mobile device determines the new distance to the second mobile device; determining a distance difference between the first distance and the second distance; difference in distance and the movement direction enable the mobile device 100 to determine the second mobile device's relative location [paragraphs 29, 49-52]).
Consider claim 13, Ezra et al. show and disclose the claimed invention as applied to claim 1 above, and in addition, Ezra et al. further disclose an output control .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al. (US 2014/0323162 A1) in view of Ashizuka et al. (US 2016/0270023 A1).
Consider claim 3, and as applied to claim 2 above, Ezra et al. show and disclose the claimed invention except wherein the relative position includes the distance 
In the same field of endeavor, Ashizuka et al. show and disclose wherein the relative position includes the distance between the terminal and the searching target and a direction of the searching target based on the position of the terminal (search apparatus 1 performs radio communication with single search -target apparatus 2 indicated by a user and estimates a relative position (distance and direction) of this single search -target apparatus [paragraph 43]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to estimate a relative position that includes distance and direction as taught by Ashizuka et al. in the system of Ezra et al., in order to generate relative positioning between devices.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al. (US 2014/0323162 A1) in view of Hayashi et al. (US 2014/0329543 A1).
Consider claim 4, and as applied to claim 2 above, Ezra et al. show and disclose the claimed invention except an output control unit configured to control an output for prompting a gesture of moving the terminal.
In the same field of endeavor, Hayashi et al. show and disclose an output control unit configured to control an output for prompting a gesture of moving the terminal (When the application for estimating the location of the tag 200.sub.n is activated, a message is output, which prompts to move the radio communication device 100 [paragraph 66]).
 to prompt a device to move for estimating a location as taught by Hayashi et al. in the system of Ezra et al., in order to estimate a location of another device.
Consider claim 5, and as applied to claim 4 above, Ezra et al. show and disclose the claimed invention except wherein the output control unit controls display of a track having a predetermined shape and display for prompting a gesture of moving the terminal along the track.
In the same field of endeavor, Hayashi et al. show and disclose wherein the output control unit controls display of a track having a predetermined shape and display for prompting a gesture of moving the terminal along the track (a message, such as "please move the radio communication device so as to draw a circle around the body, approximately in 5 seconds," is output.; the user may be informed by displaying [paragraph 66]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to prompt a device to move for estimating a location as taught by Hayashi et al. in the system of Ezra et al., in order to estimate a location of another device.
Consider claim 7, and as applied to claim 4 above, Ezra et al. show and disclose the claimed invention except wherein the output control unit controls display of a track having a predetermined shape and display for prompting a gesture of temporarily keeping the terminal stationary at a predetermined position while moving the terminal along the track.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to prompt a device to move or to wait to move for estimating a location as taught by Hayashi et al. in the system of Ezra et al., in order to estimate a location of another device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al. (US 2014/0323162 A1) in view of Hayashi et al. (US 2014/0329543 A1), and in further view of Kim et al. (US 2012/0203451 A1).
Consider claim 9, and as applied to claim 4 above, Ezra et al., as modified by Hayashi et al., show and disclose the claimed invention except wherein the data processing unit determines the plurality of measurement times of predetermined time intervals.
In the same field of endeavor, Kim et al. show and disclose wherein the data processing unit determines the plurality of measurement times of predetermined time intervals (the location updating unit 150 may update the location of the user in motion periodically or at predetermined time intervals [paragraph 65]).
 to prompt a device to move for estimating a location as taught by Kim et al. in the system of Ezra et al., as modified by Hayashi et al., in order to provide positioning for a device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al. (US 2014/0323162 A1) in view of Moosavi et al. (US 2014/0149033 A1).
Consider claim 10, and as applied to claim 2 above, Ezra et al. show and disclose the claimed invention except wherein the data processing unit calculates the position of the terminal at each of the plurality of measurement times by pedestrian dead reckoning, and calculates the distance between the terminal and the searching target at each of the plurality of measurement times.
In the same field of endeavor, Moosavi et al. show and disclose wherein the data processing unit calculates the position of the terminal at each of the plurality of measurement times by pedestrian dead reckoning, and calculates the distance between the terminal and the searching target at each of the plurality of measurement times (After the user 1002 has walked or otherwise travelled toward a designated destination, and/or after a predetermined elapsed period, the user device 1006 can use collected inertial and/or other data to determine a subsequent location of the device 1006 using, for example, deduced reckoning (sometimes referred to as `dead` reckoning) navigational principles [paragraph 71]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use dead .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al. (US 2014/0323162 A1) in view of Hieronimi (US 2013/0184005 A1).
Consider claim 11, and as applied to claim 1 above, Ezra et al. show and disclose the claimed invention except an output control unit configured to control output of an error in a case where the estimation of the relative position is not successful.
In the same field of endeavor, Hieronimi shows and discloses an output control unit configured to control output of an error in a case where the estimation of the relative position is not successful (there is a "match" between the target and the actual position and location of the marker 100a, that is, the detected position and/or location of the marker based on the transformation information has the correct position which within the virtual representation within the framework of the accuracy required with its determination of the target position and/or location could be indicated; "no match", which is also displayed by the text display "FAIL" 200b, 200c  [fig. 2, paragraph 84]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to display if there an accurate position or location as taught by Hieronimi in the system of Ezra et al., in order to detect if there is an accurate position or location provided.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al. (US 2014/0323162 A1) in view of Julian et al. (US 2007/0279237 A1).
Consider claim 12, and as applied to claim 2 above, Ezra et al. show and disclose the claimed invention except an output control unit configured to control output of a predetermined notice in a case where the distance between the terminal and the searching target exceeds a predetermined distance.
In the same field of endeavor, Julian et al. show and disclose an output control unit configured to control output of a predetermined notice in a case where the distance between the terminal and the searching target exceeds a predetermined distance (the location indication generator 248 may generate an alert signal based on some distance-related criterion or criteria; an alert signal may be generated if the distance between the device 102 and the device 104 is greater than or equal to a threshold distance [paragraph 69]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an alert when a device exceeds a threshold distance as taught by Julian et al. in the system of Ezra et al., in order to detect and measure distances between and locations of devices.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al. (US 2014/0323162 A1) in view of Bassan-Eskenazi et al. (US 2014/0148196 A1).
Consider claim 14, and as applied to claim 2 above, Ezra et al. show and disclose the claimed invention except wherein the data processing unit determines 
In the same field of endeavor, Bassan-Eskenazi et al. show and disclose wherein the data processing unit determines whether or not there is an intersection point between tracks each centered on the position of the terminal and having the distance as a radius, in each set of two measurement times selected from among the plurality of measurement times, and estimates the relative position on a basis of an intersection point determined to be present (crossing of the circles 301'' (first measurement), 302'' (second measurement) and 303'' (third measurement) with Radius Rest(n) 301', 302' and 303' and center locations (Xn,Yn) is the estimated position of the item (X',Y'); determined by the initial reader position and initial movement direction the estimated location of the item is relative to the reader's position(s) [paragraph 730]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use crossings of circles (measurements) to determine estimated position as taught by Bassan-Eskenazi et al. in the system of Ezra et al., in order to determine relative positions.
Consider claim 15, and as applied to claim 14 above, Ezra et al. show and disclose the claimed invention except wherein, in a case where there are a plurality of sets including an intersection point, the data processing unit estimates a midpoint or a center of gravity of an intersection point group in which a total distance between 
In the same field of endeavor, Bassan-Eskenazi et al. show and disclose wherein, in a case where there are a plurality of sets including an intersection point, the data processing unit estimates a midpoint or a center of gravity of an intersection point group in which a total distance between intersection points selected from the respective sets is minimized as the relative position (crossing of the circles 301'' (first measurement), 302'' (second measurement) and 303'' (third measurement) with Radius Rest(n) 301', 302' and 303' and center locations (Xn,Yn) is the estimated position of the item (X',Y'); determined by the initial reader position and initial movement direction the estimated location of the item is relative to the reader's position(s) [paragraph 730]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine center locations of crossing circles to estimate a position as taught by Bassan-Eskenazi et al. in the system of Ezra et al., in order to determine relative positions.
Consider claim 16, and as applied to claim 12 above, Ezra et al. show and disclose the claimed invention except wherein the data processing unit calculates the relative position with respect to each set of two or more measurement times selected from among the plurality of measurement times, and estimates a midpoint or a center of gravity of the calculated relative position as the relative position.
In the same field of endeavor, Bassan-Eskenazi et al. show and disclose wherein the data processing unit calculates the relative position with respect to each set of two or more measurement times selected from among the plurality of measurement times, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine center locations of crossing circles to estimate a position as taught by Bassan-Eskenazi et al. in the system of Ezra et al., in order to determine relative positions.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ezra et al. (US 2014/0323162 A1) in view of Choi et al. (US 2016/0112839 A1).
Consider claim 17, and as applied to claim 2 above, Ezra et al. show and disclose the claimed invention except wherein the data processing unit calculates a degree of reliability of the relative position, and determines the relative position in a case where the degree of reliability exceeds a threshold value.
In the same field of endeavor, Choi et al. show and disclose wherein the data processing unit calculates a degree of reliability of the relative position, and determines the relative position in a case where the degree of reliability exceeds a threshold value (the electronic device 100 may perform a location measurement several times based on an action frames 1201, 1203, 1205-120N received from the external electronic device 102 during a specified number of times during operation 1202, 1204, and 1206 to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to make measurements until a reliable condition is satisfied as taught by Choi et al. in the system of Ezra et al., in order to search and locate devices.
Consider claim 18, and as applied to claim 17 above, Ezra et al. show and disclose the claimed invention except wherein the data processing unit calculates the relative position with respect to each set of two or more measurement times selected from among the plurality of measurement times, and calculates a degree of variation in the calculated relative position as the degree of reliability.
In the same field of endeavor, Choi et al. show and disclose wherein the data processing unit calculates the relative position with respect to each set of two or more measurement times selected from among the plurality of measurement times, and calculates a degree of variation in the calculated relative position as the degree of reliability (the electronic device 100 may perform a location measurement several times based on an action frames 1201, 1203, 1205-120N received from the external electronic device 102 during a specified number of times during operation 1202, 1204, and 1206 to operation 120N+1 and may obtain an average of a measurement result to improve the reliability; a reliable value is obtained (for example, a value measured more than n times is identical within an error range) earlier than the predetermined number of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to make measurements until a reliable condition is satisfied within an error range as taught by Choi et al. in the system of Ezra et al., in order to search and locate devices.


Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karasundani (US 2013/0130712 A1) discloses that a processor measures a movement direction and a movement distance of the terminal apparatus when the terminal apparatus has moved. The processor identifies second relative positional relationships between the terminal apparatus and the two or more other terminal apparatuses after the movement of the terminal apparatus. The processor calculates a relative position and a relative direction of the terminal apparatus relative to the two or more other terminal apparatuses, based on the first relative positional relationships, the second relative positional relationships, and the movement distance and the movement direction of the terminal apparatus.  Each terminal apparatus measures the movement direction and the movement distance thereof using a gyro sensor, a geomagnetic sensor, an acceleration sensor, or the like and combines the movement direction and the movement distance thereof with the relative positions, in order to identify the directions of the terminal apparatuses. Thus, the relative positions, directions, and the like of the terminal apparatuses may be identified, reading on the claimed “An information processing device comprising: a sensor control unit configured to acquire inertial sensor data detected by an inertial sensor and distance measuring sensor data detected by a distance measuring sensor; and a data processing unit configured to estimate a relative position on a basis of the inertial sensor data and the distance measuring sensor data,” (see paragraphs 11 and 27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/           Examiner, Art Unit 2641